DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,589,215 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite because claim 12 dependent on claim 1 which is positively includes a first membrane separation step. However, the first membrane separation step in claim 1 appears to exclude in claim 12 by “a first separation stage”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitariten (US 2012/0264197 A1) in view of over Scholz et al. “Transforming Biogas into Biomethane using membrane Technology, 2013, pages 199-212. 
Mitariten discloses a process for removing impurities from a biogas stream wherein the biogas stream comprising 50-70 % methane, about 40 % of CO2, about 0.2% (2000 ppm) of H2S, water, siloxanes, oxygen, and VOCs is directed to a compressor 12 to produce a compressed biogas stream 14 which is then cooled to condense a portion of the water in the biogas stream. Water is then separated from the compress-cooled stream which comprises less than  0.5 wt. % of water. The compressed-cooled biogas gas is then sent to a membrane separation zone 18 to allow none-methane contaminants such as CO2, H2S, and VOCs to permeate through (stream 22) the membrane while methane is retained by the membrane (stream 20); therefore, the membrane of has selective of each H2S, VOCs over CH4. Stream 20 which is not contaminant with oxygen. Mitariten teaches that the biomethane is met the requirement of pipeline specification. Mitariten does not explicitly teach that the first See abstract; the figure; paragraphs [0032], [0036]- [0039], [0042], and [0048]. 
Mitariten does not explicitly teach the amount of VOCs as claimed; does not explicitly teach a second membrane separation stage, and does not explicitly teach the amount of oxygen.  
Scholz discloses a process for transforming a biogas into biomethane wherein a biogas is first compressed to produce a compressed biogas which is then passed into a first polymeric membrane separation unit to produce a first retentate comprising more than 60% of methane. Since Scholz teaches that after a single stage methane recovery is greater than 85% and more than 95 % of CO2 is permeated, so it is estimated that the first permeate would comprise less than 20 % of methane.  The first retentate is then passed into a second polymeric gas separation membrane unit to produce a second retentate comprising more than 96% of methane and the second permeate, as estimated above, would comprise less than 70% methane. The second permeate is then recycled to the compressor. The process is excluded the use of regenerable adsorbent. The biogas comprises 45-75 % methane, 25-55 % CO2, up to 10% nitrogen, up to 1% oxygen, up to 5000 ppm of hydrogen sulfide, up to 2000 ppm of VOCs (See BTX in table 1), siloxanes, and water. The first retentate has a pressure drop less than 50 psi from the biogas. The selectivity of the second membrane unit is at least 20 for CO2 over CH4. The first membrane unit comprises polyimides (section 5.1; tables 4 and 6). The biomethane is meet the requirement of pipeline specification in which the biomethane comprises less than .00037 mole% H2S, 120 ppm water, 2-4% CO2. See abstract; tables 1, 2, 4, 6, 8, 9; Sections 3, 5.1, 7.1, 8.1 8.2, 8.3, 8.4; Figures 4, 7, 10, 12, and the last paragraph on the second column of page 202. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Mitariten by utilizing multiple membrane separation stages including a second membrane separation zones as suggested by Scholz to produce high purity of methane as claimed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of by utilizing a biogas stream comprising up to 2000 ppm because Mitariten teaches that the biogas comprising stream comprising 50-70 % methane, about 40 % of CO2, about 0.2% (2000 ppm) of H2S, water, and VOCs. Therefore, it would be expected that an amount of up to 2000 ppm of VOCs in the biogas of Mitariten would be effectively treated in the process of Mitariten.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Mitariten by utilizing a biogas having an amount of oxygen as claimed because the biogas of Mitariten comprises a small amount of oxygen (see above) which is selected to permeate through the membrane. It would be expected that a biogas with a claimed amount of oxygen would be effectively treated in the process of Mitariten. 
Claims 5-10, 12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 above further in view of Karode et al. (US 2017/0157555 A1). 
The process of Mitariten is as discussed above. 
Mitariten does not teach the membrane comprises PEEK and membranes as in claims 5-9, does not teach that the first membrane has a selectivity of at least 10 for H2S over CH4, does not teach a step of remove H2S from the first gas mixture and the second gas mixture to producing a mixture having less than 4 ppm H2S, does not teach the composition of the second permeate gas mixture as claimed, does not teach the use of a second compressor to compressed the second permeate, and does not teach that the selectivity of H2S over CH4 of the first membrane is higher than the second membrane. 
Karode teaches a process for separating CO2 from methane by utilizing membrane comprising PEEK and copolymer or block polymer as claimed. See para [0026]-[0029], [0031], [0044]
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Mitariten by utilizing  membranes as taught by Karode because such membranes are known to be effective. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Mitariten/Scholz by having the first membrane having a selectivity of at least 10 for H2S over CH4 because Mitariten desires to remove all H2S from the biogas. See the Example. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Mitariten/Scholz by remove H2S from the first gas mixture and/or the second gas mixture to producing a mixture having less than 4 ppm H2S as claimed because a natural gas grid (U.S standard) required H2S content is about 0.00037 % mole (see table 1). Scholz also teaches that H2S is removed after membrane separation to meet the requirement of Natural Gas pipeline (Figure 8). Therefore, it is within the level of one of skill in the art would add a step of remove H2S (such as scavenger media) to further remove H2S from the first and/or the second gas mixture. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Mitariten/Scholz by producing the second permeate gas mixture and the biomethane product having compositions as claimed because Scholz teaches that the membrane steps produced pipeline specifications for natural gas injection met the U.S standard (see table 1) which overlapped the claimed biomethane composition. In addition, the modified process of Mitariten/Scholz is similar to the claimed process in term of feedstock and membranes. It is within the level of one of skill in the art to produce a biomethane and second permeate gas mixture as claimed. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Mitariten/Scholz by utilizing a second compressor to compress the second permeate stream because Scholz teaches that the second permeate stream is compressed (in first compressor) before feeding into the first membrane unit (stage). It is within the level one of one of skill in the art to compressed the second permeate stream in either a first or a second compressor before feeding into the first membrane unit because it would be expected that the results would be the same or similar when compressing the second permeate stream in either first or second compressors before feeding into the first membrane unit. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Mitariten/Scholz by having a selectivity of H2S over CH4 of the first membrane is higher than the second membrane because after the first membrane separation there is a very small amount of H2S is remained in the retentate; therefore, a high selectivity of H2S as in the first membrane stage is not required as in the second membrane stage.  
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771